Hackney, J.
The appellants were plaintiffs in the
suit helow, and after the trial court had sustained the demurrer to their complaint, they filed an amended complaint, upon which further proceedings were had. The only ruling of the circuit court assigned here as error is that above mentioned. The filing of an amended pleading not only takes from the record the original pleading, but waives any error which may have been committed in rulings upon such pleading. Johnson v. Conklin, 119 Ind. 109; Kennedy v. Anderson, 98 Ind. 151; Conley v. Dibber, 91 Ind. 413 ; State, ex rel., v. Hay, 88 Ind. 274; Berghoff v. McDonald, 87 Ind. 549; Eshelman v. Snyder, 82 Ind. 498; Miles v. Buchanan, 36 Ind. 490 ; Earp v. Commissioners, etc., 36 Ind. 470; *260Aiken v. Bruen, 21 Ind. 137 ; Patrick v. Jones, 21 Ind. 249; Elliott App. Proced. 595, 683 ; Gowen v. Gilson, 142 Ind. 328, at this term.
Filed October 11, 1895.
The record presents no error, and the judgment of the lower court is affirmed.